Case 1:16-cv-00905-JFB-CJB Document 587 Filed 05/14/20 Page 1 of 2 PageID #: 22210




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



   ASTELLAS PHARMA INC., ASTELLAS
   IRELAND CO., LTD. and ASTELLAS
   PHARMA GLOBAL DEVELOPMENT,                                 C.A. No. 16-905-JFB-CJB
   INC.,                                                          CONSOLIDATED

                          Plaintiffs,

          v.                                             ORDER OF DISMISSAL WITHOUT
                                                                 PREJUDICE
   ACTAVIS ELIZABETH LLC, et al.

                          Defendants.


         Pursuant to the joint stipulation for dismissal under Federal Rule of Civil Procedure

  41(a) (D.I. 586) filed by Plaintiffs and Counterclaim-Defendants Astellas Pharma, Inc.,

  Astellas Ireland Co., Ltd., and Astellas Pharma Global Development, Inc. (collectively,

  “Astellas”) and Defendants and Counterclaim-Plaintiffs Actavis Elizabeth LLC, and

  Actavis LLC (collectively “Actavis”; collectively with Astellas, “the Parties”),

         IT IS ORDERED THAT:

         1. Pursuant to a Settlement and License Agreement, all claims and counterclaims

               between the Parties in Civil Action No. 16-cv-905, related to United States

               Patent Nos. 7,342,117; 7,982,049; 8,835,474; and RE44,872 (collectively

               “Patents-in-suit”) are dismissed, without prejudice.

         2. As required by the Medicare Prescription Drug, Improvement, and

               Modernization Act of 2003, the Parties will submit their settlement and license

               agreement to the Federal Trade Commission Bureau of Competition (“FTC”)

               and the Assistant Attorney General in charge of the Antitrust Division of the
Case 1:16-cv-00905-JFB-CJB Document 587 Filed 05/14/20 Page 2 of 2 PageID #: 22211




           Department of Justice (“DOJ,” and together with the FTC, the “Agencies”) as

           soon as practicable.

        3. The Court retains jurisdiction over this matter in the event that the Agencies

           render the settlement and license agreement null and void and either Party

           requests to reopen this litigation.

        4. Each Party will bear its own costs and attorneys’ fees.


        Dated this 13th day of May 2020.


                                                     BY THE COURT:

                                                     s/ Joseph F. Bataillon
                                                     Senior United States District Judge




                                                 2
